Citation Nr: 0334825	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's bilateral hearing loss disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's bilateral hearing loss disability.  In January 
2002, the RO increased the disability evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 10 percent.  The veteran has been 
represented throughout this appeal by Puerto Rico Public 
Advocate for Veterans Affairs.  


REMAND

In a November 2001 written statement, the veteran advanced 
that he received ongoing outpatient treatment for his 
bilateral hearing loss disability at the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Medical Center.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA audiological evaluation in 
December 2001.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
bilateral hearing loss disability after 
March 2000, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after April 2000, including that provided 
at the San Juan, the Commonwealth of 
Puerto Rico, VA Medical Center, be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his bilateral hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his bilateral hearing loss 
disability.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

